DETAILED ACTION
1.	Claims 1-20 are pending in this application for reissue of US Patent 10,166,982 (hereinafter “the '982 patent”) issued from application no. 15/276,942.  Claims 1-14 are original patent claims and claims 15-20 are claims newly added in this reissue application.

  Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘982 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Interpretation - 35 USC § 112(f)
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a selection circuit configured”, “circuitry configured”, “circuit configured” perform recited functions.  A “selection circuit”, “circuitry”, or “circuit” configured to perform functions are not known in the art to have structures associated with the recited functions.  Claims 1, 15 and their dependent claims do not recite sufficient structures to perform each of the recited functions associated with the circuits. Thus, the presumption against interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted.

8.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

9.	Functions and structures that correspond to the means-plus-function limitations of claims are as follows (functions recited for claims 1 and 15 are substantially the same):
“selection circuit” configured and arranged to:
Function: select at least one of a desired speed or mode for operation of a vehicle by using circuitry in the vehicle
Structure: not disclosed

“circuitry” configured and arranged to:
Functions: 
1) respond to the selection, to terrain-based data, to terrain-based work function for the vehicle
2) access a circuit configured to provide a status of expected energy-efficiency obstacle and cause the vehicle to automatically adjust the speed of the vehicle
Structure: not disclosed
“circuit” configured to:
Function: provide a status of expected energy-efficiency obstacles associated with a roadway corresponding to the terrain-based data
Structure: not disclosed

Claim Objections - Non-Compliance with 37 C.F.R. 1.173
10.	CFR 1.173 (c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims (emphasis added).

Applicant’s citations of columns and lines in the specification do not actually provide any explanation of support for the new claims.  For example, Applicant cites 1:34-38, 2:24-34 and 3:2-26 as “explanations” of support for claims 15 and 19 without any other actual explanation as to how the cited sections provide support for every new limitations of claims 15 and 19.  This amounts to a mere allegation of support, not an explanation of support. 
CFR 1.173 (c) requires an explanation of the support in the disclosure of the patent for the changes made to the claims.  Applicant must explain how each of the new limitations of the amended and new claims are supported in the specification with reference to specific passages in the specification with accompanying explanations, not mere citations to columns and lines in the specification.  Failure to fully comply in the next response will result in a notice of non-compliance with no substantive examination.  Failure to provide sufficient explanation of support to satisfy the written description requirements under 35 USC 112(a) may also result in additional new rejections under that statute.

Claim Rejections - 35 USC § 251
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

12.	Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.  The nature of the defect(s) in the October 27, 2017 Declaration is set forth below.
	The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  MPEP 1414 II.(B) states in part: “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original patent claim, and how it renders the original patent wholly or partly inoperative or invalid.”  The statement of error in the oath/declaration fails to specifically identify an error.  Although the statement explains that the “reissue application is a broadening by way of presenting new claims” and that the “new claims include limitations which are not in original patent claim 1,” the statement fails to identify at least a single word, phrase, or expression in claim 1, and how it renders the original patent wholly or partly operative or invalid.  "Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error."  See MPEP 1414 II. (C).
 
Claim Rejections - 35 USC § 112

13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

14.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

15.	Regarding claims 1-20, the specification does not describe the following circuits or circuitry recited in all claims: selection circuit to select a speed; circuitry to respond to the selection and access a circuit configured to provide status; a circuit configured to provide status.
	
16.	Regarding claims 1-14, the specification does not disclose “terrain-based data and terrain-based work function [that] correspond to a selected speed range for the desired speed or mode and for a current driving type that accounts for an amount of offset in adjusting the speed of the vehicle relative to the desired speed.” 

17.	Regarding claims 15-20, the specification does not disclose “terrain-based data that accounts for an amount of offset in adjusting the speed of the automobile relative to the selected speed” and a circuit that responds to “a current energy related state of the vehicle during travel” as claimed.

18.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The claims recite “circuitry includes one of programmable logic circuit, discrete logic circuit, computer circuit, and combination thereof.”  The specification does not contain an enabling disclosure to make and use this circuitry with discrete logic circuits.  One skilled in the art understands that complex functions such as the ones claimed to be performed by the “circuitry” require a programmable controller or processor running computer executable instructions or software specifically designed to perform the recited functions.  At the time of the invention, programmable processors that can execute such software comprise millions or tens or hundreds of millions of logic components (i.e., logic gates and storage elements) integrated in a chip.  The specification does not enable one of ordinary skill in the art to make the claimed discrete logic circuit (i.e., not integrated circuit) with millions of logic and storage elements that can fit in a vehicle.

19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


20.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

21.	All claims recite limitations that invoke 35 U.S.C. 112(f) as discussed above.  However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. The disclosure is devoid of structures, other than labeled boxes, that perform the functions in the claims.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

22.	All claims recite the limitation “terrain-based work function.”  The specification defines the term as “the current energy state of the vehicle during travel.”  It is unclear what is meant by this as there is no further explanation as to what is meant by the energy state of the vehicle.  The specification does not provide enough guidance to determine the metes and bounds of this limitation.  For the purpose of this examination terrain-based work function will be interpreted as anything that affects energy (e.g., potential energy, kinetic energy, stored energy in fuel, etc.) state of the vehicle.

Claim Rejections - 35 USC § 102
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


24.	Claims 1, 15 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication No. 2004/0068359 (“Neiss”).

25.	With respect to claim 1, Neiss discloses an apparatus comprising: 
a selection circuit configured and arranged to select at least one of a desired speed or mode for operation of a vehicle (see paragraph [0014], Neiss discloses a predictive cruise control system; a cruise control system requires a selection of a desired speed) by using circuitry in the vehicle, which circuitry includes one of programmable logic circuit, discrete logic circuit, computer circuit, and a combination thereof;
the circuitry configured and arranged to respond to the selection (Figures 4-6), to terrain-based data (GPS input), and to a terrain-based work function (paragraphs [0035] and [0036], vehicle position is directly related to the potential energy of the vehicle and vehicle velocity is related to the kinetic energy of a moving vehicle; see also FIG.6, 27, optimization algorithm minimizes cost function which takes into account fuel consumption, velocity limits, travel time, and acceleration, all of which affect energy state of a vehicle) for the vehicle, wherein the terrain-based data and the terrain-based work function correspond to a selected speed range for the desired speed or mode and for a current driving type that accounts for an amount of offset in adjusting the speed of the vehicle relative to the desired speed (see FIG. 1, 2, 6 paragraph [0031]); and
the circuitry configured and arranged to access a circuit configured to provide a status of expected energy-efficiency obstacles associated with a roadway corresponding to the terrain-based data (see paragraphs [002]. [031], [032]), and in response, causing the vehicle to automatically adjust the speed of the vehicle relative to the desired speed to facilitate fuel economy based on the terrain-based data and the terrain-based work function (see paragraphs [014], [015], [031]).

26.	With respect to claims 15 and 19, see the rejection of claim 1 above.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/JDC/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992